DUGGAN, Justice,
dissenting.
I respectfully dissent, and would hold that no actual conflict of interest arose which denied either appellant effective assistance of counsel.
The majority states that “potential arguments asserted by appellants’ counsel on appeal represent an actual conflict of interest which arose.... ” This speculation about possible separate and mutually recriminatory defenses for two brothers proceeds entirely upon a series of assumptions. The majority opinion tacitly assumes that each of the James brothers would have allowed his separate counsel to present arguments harmful to his brother’s defense. This is not logical, nor is it good trial strategy. Neither the evidentiary hearing ordered by this court, nor any other source contained in the record, indicates that either appellant believed his brother to be guilty. The kind of finger-pointing suggested by the majority opinion for each brother to direct against the other would surely have eroded the jury’s ability to believe that either brother was blameless.
Contrary to the hindsight criticism of defense counsel’s trial strategy, the defense theory at trial, i.e., separate and independent alibis for the two appellants, was reasonable and logical. Faced with eyewitness identification of each appellant by the same two state’s witnesses, each brother could reasonably have expected to benefit substantially from the united front presented to the jury through the numerous alibi witnesses. To convict either of them, the jury was virtually required to disbelieve twice as many defense witnesses as they would have faced in the trial of a single *194defendant. No alibi witness’s testimony for either appellant was inconsistent with that of any other defense witness. Each appellant’s alibi was plausible, consistent, and devoid of implication or inference that the co-defendant may have been guilty. Added to the separate alibi testimony of each appellant was the testimony of Stanley James’ co-worker, who knew both James brothers, witnessed the crime, saw the offenders, and testified that neither James brother was one of the perpetrators.
Joint representation per se does not violate the sixth amendment right to counsel, United States v. Punch, 722 F.2d 146 (5th Cir.1983), and a bare assertion of conflict of interest does not support a claim of ineffective assistance of counsel. Ex parte Acosta, 672 S.W.2d 470 (Tex.Crim.App.1984). To establish a sixth amendment violation, a defendant who raised no objection at trial must show that an actual conflict of interest affected his attorney’s performance, and a speculative claim of conflict is insufficient to warrant relief. Ex parte Parham, 611 S.W.2d 103 (Tex.Crim.App.1981); United States v. Lyons, 703 F.2d 815, 820 (5th Cir.1983). In Lyons, a husband and wife were represented by the same attorney at their trial for conspiracy and interstate transportation of stolen goods. The wife claimed that, had she been represented by separate counsel, her lawyer could have argued that she was the innocent dupe of her husband’s criminal activity. The Fifth Circuit panel held that this speculative claim did not constitute an actual conflict of interest.
In the case at bar, the claim of a conflict is no less speculative than that urged in Lyons, since it requires second-guessing trial strategy and assumes that each brother either thought the other was guilty, or was willing to have his attorney suggest that the other was.
Because I believe that no actual conflict arose, I would overrule appellants’ first grounds of error, and hold that their representation was not ineffective.